  Case 3:21-cv-01097-JPG Document 4 Filed 09/07/21 Page 1 of 6 Page ID #14




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRAUN THOMPSON,                                   )
 #09106-029,                                       )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )   Case No. 21-cv-01097-JPG
                                                   )
 UNKNOWN PARTY,                                    )
                                                   )
                Defendant.                         )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       On September 3, 2021, this case was opened upon receipt of a letter (Doc. 1) to the Clerk

of Court from Braun Thompson. See Bahler v. Lopez, 2007 WL 1375924 (7th Cir. May 10, 2007)

(clerk may not refuse pro se plaintiff’s initial submission, a letter, for failing to follow Rule 8 of

the Federal Rules of Civil Procedure). In the letter dated September 1, 2021, Thompson requests

immediate testing for flu-like symptoms he developed on August 28, 2021. (Doc. 1). Due to the

urgent nature of this request, the Court will take up this matter without delay. Wheeler v. Wexford

Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

                                             The Letter

       Thompson is an inmate in the custody of the Federal Bureau of Prisons (“BOP”) and is

currently incarcerated at the United States Penitentiary at Marion, Illinois (“USP-Marion”). In his

letter, Thompson explains that he developed flu-like symptoms on August 28, 2021. (Doc. 1, pp.

1-7). His symptoms are similar to those he experienced in November 2020 when he tested positive

for COVID-19. (Id. at 1).




                                                  1
     Case 3:21-cv-01097-JPG Document 4 Filed 09/07/21 Page 2 of 6 Page ID #15




        Thompson notified staff and requested testing for proper diagnosis and treatment of his

condition on August 28, 2021. (Id. at 1, 3, 5, and 7). He also self-isolated in his single-person

cell. (Id. at 1). As of September 1, 2021, Thompson’s requests for medical care have fallen on

deaf ears while his symptoms have persisted. He claims that no inmates in his block are receiving

COVID-19 testing. (Id. at 7). He seeks “emergency assistance regarding flu infection.” (Id. at 1).

Thompson submitted the letter without a complaint naming a defendant, without the $402.00 filing

fee for a civil action, and without a motion for leave to proceed in forma pauperis (IFP motion).

                                              Discussion

A.      Letter

        Although pro se litigants are not required to follow the same standards as licensed

attorneys, they are also not entitled to general dispensation from the rules of procedure. Kyle v.

Patterson, 196 F.3d 695, 697 (7th Cir. 1999); Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994).

The Federal Rules of Civil Procedure provide that “[a] civil action is commenced by filing a

complaint with the court.” FED. R. CIV. P. 3, Advisory Committee Notes, 1937 Adoption. This is

the first step in the action. Without one, the Court cannot ascertain the basis for jurisdiction. See

Bell v. Hood, 327 U.S. 678, 681-82 (1946); Greater Chicago Combine and Ctr. v. City of Chicago,

431 F.3d 1065-1069-70 (7th Cir. 2005). Moreover, the Court cannot entertain an application for

injunctive relief in the absence of a viable complaint that identifies the person(s) responsible for

the deprivations of the plaintiff’s rights.

        Therefore, the Court must consider whether Thompson’s letter is sufficient to constitute a

complaint before determining whether any injunctive relief should be granted. This, in turn,

requires consideration of the letter under 28 U.S.C. § 1915A. Section 1915A requires the Court

to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any



                                                  2
  Case 3:21-cv-01097-JPG Document 4 Filed 09/07/21 Page 3 of 6 Page ID #16




portion of a complaint that is legally frivolous or malicious, fails to state a claim for relief, or

requests money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

When reviewing the letter through this lens, the Court finds that it falls short of a complaint and

fails to articulate a claim against a defendant.

       First, Thompson invokes no basis for jurisdiction. It is therefore unclear whether he seeks

relief under 28 U.S.C. § 1331, Bivens, the Administrative Procedures Act (“APA”), the Federal

Tort Claims Act (“FTCA”), or otherwise. To the extent he seeks injunctive relief in the form of

medical testing and treatment, Thompson may be able to obtain relief under Bivens and/or the

APA. To the extent he seeks money damages against individual federal agents, he may be able to

obtain relief under Bivens. And, if he seeks money damages against the United States for the

tortious misconduct of federal officers, he may find relief under the FTCA. Thompson is free to

file a Complaint invoking one or more bases for jurisdiction and relief.

       Second, Thompson identifies no defendants in connection with a claim.              A proper

complaint identifies the defendants, by name or generic reference, in the case caption. FED. R.

CIV. P. 10(a); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (defendant must be

“specif[ied] in the caption”). Without one, the Court is left to guess who might be the subject of

Thompson’s suit. Plaintiffs are required to associate specific defendants with specific claims, in

order to put each defendant on notice of the claim(s) brought against him or her and so the

defendant can properly answer the complaint. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007); FED. R. CIV. P. 8(a)(2). Even at this early stage, Thompson must decide who to name

as a defendant in connection with his claims and list each defendant in the case caption and/or in

the list of defendants. He must also describe what each defendant did, or did not do, in violation

of his rights under federal law.



                                                   3
     Case 3:21-cv-01097-JPG Document 4 Filed 09/07/21 Page 4 of 6 Page ID #17




        The Court finds that the letter does not constitute a complaint. Because the letter does not

identify any basis for jurisdiction or any defendant in connection with a cause of action, the Court

is left to fill in these blanks. The Court cannot do this. Thompson must make these decisions. If

Thompson wishes to proceed with any claims against a defendant, he may file a proper complaint

according to the instructions and deadline set forth below.

B.      Emergency Relief

        In the absence of an underlying Complaint or a verified affidavit demonstrating a right to

relief, the Court is unable to consider Thompson’s application for emergency relief at this time.

However, Thompson may renew his request by filing a new “Motion for Temporary Restraining

Order and/or Preliminary Injunction under Rule 65(a) or (b) of the Federal Rules of Civil

Procedure” on or after the date he files a complaint. In the motion, Thompson should describe the

exact relief he seeks and set forth each of the facts that support his request for relief. Absent a

complaint or verified affidavit, the Court is unable to grant Thompson emergency relief.

        That said, the Court commends Thompson for alerting prison staff to his symptoms and

self-isolating until such time as he undergoes testing and treatment for his flu-like symptoms. The

Court shall direct the Clerk’s Office to transmit a copy of this Order to the Warden of USP-Marion

for any action he or she deems necessary to protect the health and safety of Thompson and other

inmates.

C.      IFP Status

        Thompson must either prepay the $402.00 filing fee for this action or file a properly

completed IFP motion on or before October 4, 2021. He is warned that failure to do so shall result

in dismissal of the action with an obligation to pay the filing fee that survives dismissal. If he

wishes to avoid this obligation, Thompson may file a Motion for Voluntary Dismissal by the same



                                                 4
  Case 3:21-cv-01097-JPG Document 4 Filed 09/07/21 Page 5 of 6 Page ID #18




deadline indicating that he does not intend to pursue his claims herein; this is the only way he can

avoid the obligation to pay a filing fee for this action.

                                             Disposition

        IT IS ORDERED that Thompson’s letter (Doc. 1) and related request for emergency relief

are DENIED without prejudice. However, the Clerk’s Office is DIRECTED to TRANSMIT a

copy of this Order and Thompson’s Letter (Doc. 1) to the WARDEN of UPS-MARION for any

action he or she deems necessary to protect the health, safety, and well-being of Thompson and

other inmates.

        IT IS ORDERED that on or before October 4, 2021, Thompson shall file a Complaint,

thereby properly initiating an action. In addition, he must either prepay the full $402.00 filing fee

or file a properly completed IFP motion by the same deadline. He is WARNED that failure to

comply with this paragraph shall result in dismissal of the action and the ongoing obligation to pay

the filing fee for it. FED. R. CIV. P. 41(b). The only way to avoid the obligation to pay the filing

fee is to file a Motion for Voluntary Dismissal of Case by the same deadline of October 4, 2021.

If Thompson still seeks interim relief, he may file a new “Motion for TRO and/or Preliminary

Injunction Under Fed. R. Civ. P. 65(a) or (b)” with his Complaint or any time thereafter. The

Clerk’s Office is DIRECTED to SEND Thompson a blank civil rights complaint form for use in

preparing and filing a Complaint.

        Thompson is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing no later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action. FED. R. CIV. P. 41(b).



                                                   5
Case 3:21-cv-01097-JPG Document 4 Filed 09/07/21 Page 6 of 6 Page ID #19




   IT IS SO ORDERED.

   DATED: 9/7/2021                     s/J. Phil Gilbert
                                       J. PHIL GILBERT
                                       United States District Judge




                                   6
